         Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                                        04 Cr. 248 (JGK)

GARY KISS,                                                                      ORDER

                                Defendant .

JOHN G. KOELTL, District Judge:

     The Court has reviewed the attached application for a

Certificate of Relief from Civil Disabilities.                                          The Government

should respond to the application by September 25, 2020, and

provide the views of the Probation Department.

SO ORDERED .

Dated:       New York, New York
             September 14, 2020

                                                                       United States District Judge



                -) -- .::::=:::-=====----· __ .:.. -_· '·:.:: ·.
                   . ·r )·("'r..C • ' ,' j"'-J' '
                   ~,                                          .. 'I
                      '- • ," l,;I u L ..     ..
                 \
                 ll
                 \1D (')'"'   . )'l' ,..~, T'T'
                         _,l~ ~ _v"':..:, .•                       _ _      1

                 q  t:''i \: r'l' ': (' :' ~ :·r_,,. .'. T_,'/ ~
                 t: .C,L!- ·· -· - .., . .. _...               -' LI . _,
                                                                            1


                     , .J,.·C "'·                     ~-/        - --- ,
                     q~;:~·_:·~-;-_.~.~~?i ,t(~o}Q
        Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 2 of 15




                                        GaryM. Kiss
                 21 Leatherstocking Street Cooperstown, NY 13326
                       (646) 341-3632 I garyk212@gmail.com


September 8, 2020
Hon. John G. Koeltl
District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
                                                                          CHAME!ERS OF
Courtroom 14A                                                            JOHN G. KOELTL
New York, NY 10007-0107                                                      u.s.o.J.

Re: Case Number 04-CR-0248

Dear Judge Koeltl,

I am writing to you today in order to obtain a Certificate of Relief From Civil Disabilities: I
am hoping that this letter demonstrates my ability to qualify.

My arrest was on February 19, 2004. My remand date was on November 1, 2004. My .
sentencing was on June 2, 2005, which was for 3 Felony counts, to be served concurrently,
for a term of 60 months, all being related to my addiction to Methamphetamine. Due to my
severe substance abuse problem, and your request for mandatory treatment, I qualified for
the 9 months federal drug program in Lewisburg, PA. With good time and the drug
program I was able to serve 37 months out of the 60 months sentence that was imposed. In
addition, I paid off my fines, as directed by the court on August 4, 2005 and the balance due
on March 3, 2008.

During my incarceration in the drug program, I worked with several addicts who wanted to
learn the 12 steps of AA and NA in order to prepare for life on the outside. I also got
permission from my drug counselor to run a 26-week course on the 12 steps and 12
traditions of the AA and NA path to recovery. Being a mentor for these other inmates was
rewarding and it also helps to keep me sober. It's like a buddy system, you help them and
they help you.

During my stay at the halfway house, I secured immediate employment as a headhunter for
the Drayer Search Group and built a 5-year career there. I also obtained my Bachelor of
Science Degree in Community and Human Services, from SUNY Empire State College, with a
3.89 gpa, while simultaneously working as an Executive Search Recruiter. Upon graduation
from SUNY, I received a scholarship to attend Yeshiva University's Master's in Social Work
Program, with a concentration in becoming a Substance Abuse Counselor. I passed the
CASAC exam to become a substance abuse counselor trainee on May 14, 2012. I do still
need to complete the MSW program, which I plan to do later next year through YU's
        Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 3 of 15




distance online learning program. I also have to complete another 4000 hours of
supervision in order to qualify to receive my full CASAC. All the while, I continue to attend
meetings for AA, NA, and CMA in order to remain sober. I also sponsor other addicts living
with HIV, in order for them to achieve sobriety. I have also chaired these meetings in order
to facilitate other people's recovery from addiction.

My counselors from rehab suggested I find a quieter life, than continuing to live in NYC, so
when I completed my supervised release, I moved to the Village of Cooperstown in upstate
NY. I purchased a home on December 14, 2014, atthe above address, and continue to live a
productive life here in Cooperstown.

Since I have a background from Wall Street and want to continue my philanthropic
endeavors; I joined the Rotary Club of Cooperstown. In order to utilize my expertise, I serve
on the Cooperstown Rotary Foundation Board as a member of the Investment Committee,
where I am responsible for keeping track of the club's finances, working directly with the
Treasurer, in the filing of the 501{c}3 taxes. I also serve on the Board of Directors for the
Cooperstown Rotary Club, where my responsibilities include, but are not limited to,
fundraising. I just took on the project of helping our local SPCA raise money to spay and
neuter animals in their care; in order to adopt them out to local families. They are also
building a state-of-the-art facility to increase the number of animals in their care; this
requires a large amount of fundraising for which I am a part {$400,000 in grants and
additional funds for operating expenses}.

Rotary's goal is to eradicate polio by the end of this year and currently only 2 countries
have cases left to treat this crippling disease, Pakistan and Afghanistan. We're also
sponsoring the building of water treatment plants in Central and South America to
eradicate water borne diseases.

I am pleased with how my life's journey has turned out since leaving the prison system. I
expect to have my Master's Degree in Social Work next year and, with my CASAC [certified
alcohol and substance abuse counselor] certification, will be able to help addicts maintain
sobriety, many of whom suffer from underlying mental disorders.

Should you have any questions, or need further clarification, please feel free to contact the
undersigned.

Sincerely,



Gary Kiss
CC: Probation Department for the Southern District of NY
    Law Firm of Stephen G. James & Associates, PLLC
Encl.
                  Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 4 of 15


                                STATE OF NEW YORK                                                 FOR COURT OR BOARD OF PAROLE




*
                     APPLICATION BY AN ELIGIBLE OFFENDER FOR                                      Docket, File or other Identifying No.
                     A CERTIFICATE OF RELIEF FROM DISABILITIES
                                                                                                        04-cr-00248-1 (JGK)
 1. Applicant's Last Name                            First Name                       Middle Initial     3. NYSID Number (If known)

Kiss                                           Gary                                         M
 2. Address (Street and No., City, State, Zip Code)
21 Leatherstocking Street, Cooperstown, NY 13326
 4. Sex                           5. Race                          6. Height                              7. Date of Birth
                                         Caucasian                       5               7 .inc hes                01/23/1962
       @Male      0Female                                                     feet
 8. Crime or Offense for which Convicted                                     9. Date of Arrest             10. Date of Sentence
Conspiracy & Distribute Methamphetamine                                           02/19/2004                        06/24/2005
11 . Court of Sentence (Court, Part, Term, Venue)                     12. Certificate Requested from:
US Southern District of New York                                             a.   ® Court Indicated in No. 11
Daniel Patrick Moynihan                                                      b.   0 State Board of Parole
United States Courthouse
500 Pearl Street                                                      13. If certificate being applied for is intended to replace an
New York, NY 10007-1312                                                   existing certificate, enter issue date of original certificate.

Hon. John G. Koeltl, District Judge                                          Date:
Courtroom 14 A                                                               0    Not Applicable

14. Application is hereby made for a grant of a "CERTIFICATE OF RELIEF FROM DISABILITIES" which will :
    a.    0    Relieve the holder of all forfeitures, and of all disabilities and bars to employment, excluding the right to reta in or
               be eligible for public office, by virtue of the fact that the certificate is issued at the time of sentence .
     b.   ®    Relieve the holder of all disabilities and bars to employment, excluding the right to be eligible for public office.
    c.    0    Relieve the holder of the forfeitures, disabilities or bars to employment hereinafter enumerated




15. The applicant agrees to allow an investigation to be made to determine his/her fitness for a certificate of relief from
    disabilities, pursuant to Art. 23, Correction Law.



    Applicant's Signature

16. State of New York


              County of           Q~G
       K10J\J fV\ . ~is~                               being duly sworn, deposes and says that he/ she is the applicant named
    in the withi-k application; that he/she has read the foregoing application and knaws the contents thereof; that the same is
    true to his/her awn knawledge, except as to the matters therein stated to be alleged on informahon and belief, and that as to
    those matters he/she believes it to be true.


Sworn to before me this

                          KEVIN L. MOORE JR
                     Notary Public, State of New York
                         Reg. No. 01M06385313
                       Qualified in Delaware County
                 My Commission Expires December 31 , 2022
DPCA-52 (4/04)                                                                                                                     Page 1 of 1
                               Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 5 of 15
'1\02458              (Rev. 12.IOJ)Judgrnel'lt in a Criminal Case
                      Sheet I



                                           UNITED STATES DISTRICT COURT
                           SOUTHERN                                      District of                            NEWYORK
               UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                   V.
                                                                                 Case Number:                    S1 l:04CR00248-001 (JGK)
                            GARY KISS
                                                                                 USM Number:                     55980-054
                                                                                 GERALD M. LABUSH
                                                                                 Defendant's Attomcy
fBE DEFENDANT:
I{     pleaded guilty to count(s)             COUNfS ONE. 1WO AND nm.EE SUPERCEDING INFORMATION

J      pleaded nolo contcndcrc to count(s)
       which was accepted by the court.
]      was found guilty on count(s)
       after a plea of not guilty.

be defendant is adjudicated guilty of these offenses:

 itle & Section                              Nature of Offense                                                   Offense Ended            Count
 1 USC 812, 841(a)(l),                       DISTRIBUTION OF METHAMPHETAMINE                                        6/2512003               1
 841(b)(l),(B)
 I USC 812, 84l(a)(l),                       ATTEMPT TO DISTRIBUJ'E METIIAMPHETAMINE                                6126/2003                2
 84 l(b)(l),(B)
 I USC846                                    CONSPIRACY TO DISTRIBlITE METIIAMPHETAM'.lNE                           8/8/2003                 3

                The defendant is sentenced as provided in pages 2 through         __s__         of this judgment The sentence is imposed pursuant
     e Sentencing Reform Act of 1984.
        The defendant has been found not guilty on count(s)

        Count(s)
                        ----------- 0
                        ALL OPEN COUNTS                             is    X   are dismissed on the motion of the United States.

            lt is orden:d that the defendant must notify the United States attorney for this district within 301?Y.S of any change of name, residence,
     mailing address until all fines, restitution. costs. and special assessments= by this judgr:DCf!t arc tuJJypaid. If ordered to pay restitution,
     : defcnoant must notify the court and United States attorney of material c        cs m economic circumstances.




                                                                                  JOHN G. KOELTI., UNITED STATES DISTRICT JUDGE
                                                                                  Name and Title of Jud&e




                                                                                                              Received on
                              Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 6 of 15
AO 245B    (Ra. 12I03}lud1JJJC11l in OiminaJ Cue
           Shed 2 - IIJ1)risonrnent

                                                                                         Jud&Jrnt- Pqc:    2     of      s
bEFENDANf:                    GARY KISS
<;ASE NUMBER:                 S 1 1:04CR00248-001 (JGK)


                                                      IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:   60 MONIHS, TO RUN CONCURREN'ILYON COUNTS ONE, 1WO AND TIIREE.




    X The court makes the following recommendations to the Bureau of Prisons:
          -THATTIIE DEFENDANf BE INCARCERATED AT FCI FORT DIX, NEW JERSEY.




    D     The defendant is remanded to the custody of the United States Marshal.

    0 The defcndant shall surrender to the United States Marshal for this district:
      D at _ _ _ _ _ _ _ _ D a.m. D p.m. on
          0 as notified by the United States Marshal.

    0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0 before 2 p.m. on
          D   as notified by the United States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                            RETURN

  nave executed this judgment as follows:




                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __
          Defendant delivered

   _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.




                                                                                      UNITED STATES MARSHAL



                                                                    By-------=---------------------
                                                                                   DEPlTI'Y UNITED STA TES MARSHAL
J 2,4ffl
                                   Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 7 of 15
            (Rev. 12/03) Judpni:nt in I Criminal Case
            Sheet 6 - Schedule of Payn.alts
                                                                                                                          s_
                                                                                                         Judgment- Page ___        of        s
•EFENDANT:                    GARY KISS
'ASE NUMBER:                  S1 l:04CR00248-001 (JGK)

                                                            SCHEDULE OF PAYMENTS
aving assessed the defendant's ability to pay, payment of the total criminal monetary penalties arc due as follows:

     O      Lump sum payment of$ _ _ _ _ _ _ due immediately, balance due

            O not later than _ _ _ _ _ _ _ _ _ , or
            O     in accordance            O    C,      0    D.   0   E, or     O    F below; or

     D      Payment to begin immc:diately (may be combined with               O C,        0 D, or   D F below); or
     O     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of S _ _ _ _ _ over a period of
           _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or
      O    Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of S _ _ _ _ _ over a period of
           _ _ _ _ (e.g., months or years), to commcoce _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

      D     Payment during the tc:Im of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment The court will set the payment plan based oo an assessment of the defendant's ability to pay at that time; or

     X      Special instructions regarding the payment of criminal moncwy penalties:
            -TIIE SPECIAL ASSESSMENT SHALL BE DUE IMMEDIATELY.
            -PAYMENT OF nIE FINE SHALL BE DUE AS FOLLOWS: $30,000 WJTiiIN 30 DAYS OF SENTENCE, AND $40,000
            PAYABLE AT TIIE RATE OF 10% OF TIIE DEFENDANT'S GROSS MONTIILY INCOME BEGINNING 30 DAYS AFTER
            RELEASE FROM INCARCERATION.


   ess the court bas expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal mone~penaltics is due during
   risonrnent. All criminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate Financial
   ponsibility Program, arc made to the clerk of the court.

    defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



      Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant's interest in the following property to the United States:




      cots shall be applied in the folJowing order: (l) assessment, (2) restitution princqaj, (3) restitution interest, (4) fme principal,
      1e interest, (6) community restitution, (7) penalties. and (8) costs, including cost of prosecution and court costs.
,O 24~    (Rev. 12/03) Judgnw:ntCase     1:04-cr-00248-JGK
                                 in a Criminal Cuc                   Document 32 Filed 09/14/20 Page 8 of 15
          Sheet S - Criminal Monetary Penalties
                                                                                                                              of ___..___ _
                                                                                                    Judgment- Page   _4__
DEFENDANf:                      GARYKISS
CASE NUMBER:                    SI 1:04CR00248-001 (JGK)
                                           CRIMINAL MONETARY PENALTIES
    The defcndant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                                        Fine                                Restitution
fOTALS            S 300.00                                          $   70,000.00                       $



J    The determination of restitution is deferred until
     after such determination.
                                                          ---. An        Amended Judgment in a Criminal Case (AO 245C) will be entered


J The defendant must malce restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shalJ receive an approximately J>!Oportioned ,P.&~ent, unless ~cified otherwise in
     the priori~ order or percenta8e payment column below. However, pursuant to 18 U:S.C. § 3664{1), all nonfederal victims must be paid
     before the United States is paid.

 ame of Payee                              Total Loss•                           Restitution Ordered                 Priority or Percentage




    >TALS                          s ________so__.oo
                                                  ___                       s________s__o__.o__o_

      Restitution amount ordered pursuant to plea agreement $
                                                                        ---------
      Tbe defendant must pay interest OD restitution and a fine of more than s~oo. unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6maybe subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that
      X the interest requirement is waived for the          X    fine   O      restitution.

      0     the interest requirement for the    O    fine       O restitution is modified as follows:


    odings for the total amount oflosses are reguired under Chapters 109A, 11 o. 11 0A, and 113A ofTitle 18 for offenses committed on or after
    temoer 13, 1994, but before April 23, 199"6.
                           Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 9 of 15
AO 245B   (Rev. 12/03) Judgment in a Criminal Cue
          Sheet 3A - Supervised Release
                                                                          Judgment-Page   3a   of _ _ __
DEFENDANT:               GARY KISS
CASE NUMBER:             S1 l:04CR00248-001 (JGK)

                                   ADDITIONAL SUPERVISED RELEASE TERMS

-TIIE DEFENDANfWil.L PARTICIPATE IN A PROGRAM APPROVED BY 11IE PROBATION DEPARTMENf FOR
SUBSTANCE ABUSE, WJDCH PROGRAM MAY INCLUDE TESTING TO DETERMINE 1F THE DEFENDANT HAS
REVERTED TO THE USE OF DRUGS OR ALCOHOL. TIIE COURT AUIHORIZES TIIE RELEASE OF AVAILABLE
DRUG TREATMENT EVALUATIONS AND REPORTS TO TIIE SUBSTANCE ABUSE TREATMENT PROVIDER. AS
APPROVED BY THE PROBATION DEPARTMENT. TIIE DEFENDANT Wil..L BE
I1IE COSTS OF SERVICES RENDERED (COPAYMENT), IN AN AMOUNf TO BED
                                                                         RES:1%
                                                                              CONTRIBUfE TO
                                                                              BY 1lIE
PROBATION DEPARTMENT, BASED ON ABILITY TO PAY AND AVAILABil..lTY OF ll.llRD PAR1Y PAYMENT.
-TIIE DEFENDA.Nf SHALL PARTICJPATE IN A MENTAL HEALTII PROGRAM APPROVED BY 1llE PROBATION
)EPARTMBIT. 1llE DEFENDANT SHALL CONTINUE TO TAKE ANY PRESCRIBED MEDICATIONS UNLESS
)THERWISE INSTRUCTED BY THE HEALTII CARE PROVIDER. TIIE DEFENDANT SHALL CONTRIBUTE TO
nm COSTS OF SERVICES RENDERED NOT COVERED BY TIIlRD PARTY PAYMENT IF 11IE DEFENDANT HAS
nm   ABllIIY 10 PAY. TIIE COURT AunIORIZF.S TIIE RELEASE OF AVAll.ABLE PSYCHOLOGICAL AND
1 SYCHIATRIC EVALUATIONS AND REPORTS 10 TIIE HEALIB CARE PROVIDER.


-THE DEFENDANf SHAI.L PAY A FlNE IN THE AMOUNI' OF $70,000. PAYMENT OF TIIE FINE SHAll BE AS
;ouows: $30,000 DUE W11llIN 30 DAYS AFfER TIIE DATE OF SENTENCE AND $40,000 PAYA13LE AT THE
tATE OF 10% OF THE DEFENDANT'S GROSS MONfHLY INCOME, BEGINNING 30 DAYS AFIER RELEASE
;'JlOM INCARCERATION.
.Tiffi DEFENDANf SHALL PROVIDE THE PROBATION DEPARTMENT, AT TIIEEND OF ms TERM OF
NCARCERATION AND AT TIIE BEGINNING OF ms TERM OF SUPERVISED RELEASE, CERTIFICATION FROM
\. DRUG TREATMENT PROGRAM AT ms PLACE OF INCARCERATION TIIAT HE HAS ENTERED AN
\.VAILABLE PROGRAM AT THE FIRST OPPORTUNITY AND REMAINED IN 1llE PROGRAM lJNTa 1HE
:ARLIER OF HIS RELEASE FROM CONFINEMENT OR TI1E COMPLETION OF TIIE PROGRAM, AND TIIAT HE IS
:uRRENTLY DRUG-FREE.
                                 Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 10 of 15
\024SB         (Rn. 12/03) Judgment in a Criminal Case
             . Sheet 3 - Supervised Rdase
                                                                                                             Judgmcnl-Pagc      3      of
DEFENDANT:                      GARY KISS
CASE NUMBER:                    Sl 1:04CR00248-001 (JGK)
                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a tenn of: S YEARS.
-SUPERVISED RELEASE SHALL BE CONCURRENT ON COUNTS ONE, lWO AND TIIREE.




           The defendant must !CJ)Ort to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.
The defendant shall not commit another fedcral, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from anY. unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrclcase from imprisonment ano at least two periodic drug tests
thereafter, as detennined by the court.
D          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
           future substance abuse. (Check, if applicable.)
 X         The defendant shall not possess a firearm. ammunition. destructive device, or any other dangerous weapon. (Cheri, if applicable.)

 X         The defendant shall coopcnte in the collection of DNA as directed by the probation officer. (Ch~k, if applicable.)
 :J        The defendant shall register with the state sex offender registration agency in the state wbc:R the defcndant resides, works, or is a
           student, as directed by the probation officer. (Coeck, if applicable.)
 J         The defendant shall participate in an approved program for domestic vioJcocc.. (Olect, if applicable.)

     If this judgment ~ a fine or restitution. it is a condition of supervised release that the defendant pay in accordance with the
 :cbedule of Payments sticct of this judgment.
           The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
 n the attached page.

                                            STANDARD CONDITIONS OF SUPERVISION
     1)      the defendant shall not leave the judicial district without the pe:nnission of the court or probation officer,
  2)         the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five days of
             cacbmonth;
     3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)      the defendant shall support his or her dependenB and meet otbes- family rcsponsibilitic:a;
     S)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
             acceptable reasons;
     6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)      the defendant shall refrain from e x ~ use of alcohol and shall not purchase, ~ use, distn"bute. or a~tcr any
             controlled substance or any puapbemalia related to any controlled substances, except as pICSCnoed by a phys1am;
     8)      the defendant shall not frequent places wbe.R controlled substances uc illegally sold, used, distn'buted, or administered;
      9)     the defendant shall not associate with anyJ)CI'Sons engaged in criminal activity and shall not associate with any person convicted of a
             felony, un1cs., granted permission to do so by the probation officer;
      ))     the dcfendant shall ~ t a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any
             contraband observed in plain view of the probation officer;
      l)     the defcndant shall notify the probation officer within seventy-two bows ofbeing mesb:d or questioned by a law enforccmcnt officer,
      ~)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
             permission of the court; and
      ,)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
             record or ~onal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
             defendant s compliance with such notification requirement
                   Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 11 of 15
                         U.S. DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK




                                                     U.S. PROBATION OFFICE
                                                   233 BROADWAY, 14m FLOOR
                                                       NEW YORK, NY 10279

                                                       MAILING ADDRESS
                                                       500 PEARL STREET
                                                    NEW YORK, NY 10007-1312
                                                         (212) 805-0040

                                                  NOTICE OF DISCHARGE

Name: Gary Kiss                                                                                                 PACTS#: 42769

Offen.so & Statute: Distribution ofMethampbetamine (21 U.S.C. 812(a)((l) & 841(b)(l)(B)), a Class B Felony; Attempt to Distribute
Methampbetamine(21 U.S.C. 812, 84l(a)(l) and 841(b((l)(B) & 846). a Class B Felony~ Conspiracy to Distn'buteMethamphetmnine(21
U.S.C. 846), a Class B Felony.

Case N\DDber: 04-CR-0248                                                                             Register Number: 55980-054

Date sentence imposed: June 2," 2005                                                         Date sentence expired: May 22, 2013




         Inasmuch as you have completed supervised release your term of on the date shown above, you are hereby discharged
         from supmvision.




                                 G  ~
                                  Fod~
                             Oiavonnii A.
                             U.S. Probation Officer-
                                                             =•
                                                                              Date




 INSTRUCTIONS:    Oriainal to rdouee
                  Copy to probation office file




                                                                                                                             CMPLBENT
                                                                                                                                 ('JM)
Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 12 of 15




          Federal Bureau of Prisons

     FCI-FTD ·o rug Education C1ass 38

          Certificate of Comp~etion
                    KISS, GARY _55980-054   ·

      has successfully completed all
     requirements of · the US FBOP Drug
  Education Course. He has learned about
the effects of psycho-active drugs on his
  mind, body, and spirit. He learned the
 profound negative effects of drug abuse
  and addiction not only on himself, but
   his · famiiy, friends, work pl~ce, and
community. Ba passed a comprehensive exam
          and should take pride in a
                 job well done.




                   ~~Kally
           Drug ~reat:mant Spacia1ist
                      FC:I-FTD, NJ
                       21 Dec 2005
 Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 13 of 15


STATE UNNERSITY OF NEW YORK
                               EMPIRE STATE COLLEGE

                   ON THE RECOMMENDATION OF THE FACULTY

           AND BY VIRTUE OF THE AUTHORITY VESTED IN THEM

        THE TRUSTEES OF THE UNIVERSITY HAVE CONFERRED ON

                                       GARY   M.   KISS
                                        THE DEGREE OF

                                    BACHELOR OF SCI~NCE

             AND HAVE GRANTED THIS DIPLOMA AS EVIDENCE THEREOF
 GIVEN IN THE CITY OF SARATOGA SPRINGS IN THE STATE OF NEW YORK
                               IN THE UNITED STATES OF AMERICA
                Trns     MONTH OF JULY TWO THOUSAND AND TI-IIRTEEN


7,../a.J ~ Ouf
Chainnan of the Board of Trnstees                                          'ntVJOr of the
                                                                 State University of New York



(fl/l'H,V/ ~ .   ~
Chainnan of the c"£ege Council
                                                                  4,,~
                                                                   President of the College
                                                             Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 14 of 15
  ••••••••• ••••• •••••••••••••••••••••••••••• •••·••••••••••••••••••••••••           111• •••• • • • • • I I • • • • • • 1111 ••   ••• • • •••••     I• I•• I l l 111•11 • I l l I I • • • I l l II I•• I II ••••1111 • • ••1111 • I   • l • I I • • • • • • • • • • • • • • • • • 11 • •••   II I I l l a ••••••••••••••••••                        ••••••••••••   11• • 1•




         ~Q6v~1?
                                                                                  NEW YORK STATE
                                                                                  OFFICE OF ALCOHOLISM   & SUBSTANCE ABUSE SERVICES
                                                                                 Addiction Services for Prevention, Treatment , Recovery


                                                                                                                          Be it Known That


                                                                                                   (iary M. Xiss
                                   Having satisfied the associated requirements is recognized by the
                                                         State of New York as a

                                                                            CREDENTIALED ALCOHOLISM AND
                                                                             SUBSTANCE ABUSE COUNSELOR
                                                                                                                                    TRAINEE
                                                                                                                                                                                                                                                                                                   ,,\\\1\\\\\,\\ll ill/1//// .
                                                                                                                                                                                                                                                                                      .·~"::''"\~, c),~ i'Jf':/"'11111
                                                                                                                                                                                                                                                                                  .. ;0 ...'.\'·' ............,.,·Y1/                       11//;«· ·
                                                                                           Trainee Certificate Number:                                                                                                                                                               ..:' ,\,'(' ,,.,'....
                                                                                                                                                                                                                                                                                   ..' t'.,) /                ·.,_.,_.,, ' (
                                                                                                                                                                                                                                                                                                                               "• .. ,,, '<)1/,;;,
                                                                                                                                                                                                                                                                                                                                        '••,,,   ,,') ';;,
                                                                                                                                                                                                                                                                                                      ·1         .••·.{;\           \ ', I·;'
                                                                                                                                                                                                                                                                                                                                           ; '/-;
                                                                                                     26044                                                                                                                                                                            I) ( .'
                                                                                                                                                                                                                                                                                     <,)
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                                       - ;             •.<.
                                                                                                                                                                                                                                                                                                        : ,\,?l.·•.;i ..i.•}", )             ,}
                                                                                                                                                                                                                                                                                     -~                 \ ll ;)-t-  ' l 1( >,\)I' 0
                                                                                                                                                                                                                                                                                                                            '· -f1'
                                                                                                                                                                                                                                                                                      ,., .. )l1,,,r1·•.,1i1r
                                                                                                                                                                                                                                                                                     ~,        i       '
                                                                                                                                                                                                                                                                                                        ·l•' '••;~;
                                                                                                                                                                                                                                                                                                                'f    •• -   ....   •

                                                                                                                                                                                                                                                                                                                                         J ij
                                                                                                                                                                                                                                                                                                                                             >/)
                                                                                                                                                                                                                                                                                                                                             I    :




                                                                                                                                                                                                                                                                                          '"t";,:::-(;,,,. ,·::'....Gr.l:      ::1;/
                                                                                                                                                                                                                                                                                                                    ,......... .,, {v
                                                                                                                                                                                                                                                                                                           •1 .1,vo 51J;:1:;l>"''v'


                       ~~-                             /


                                                                                                                                                                                                                       Effective Date:  May 10, 2011
                                       Commissioner                                                                                                                                                                    Expiration Date: December 02, 2015
·••••••••···••   ••••·•••••••••••·······   •• ········•• •••········ •• 1• •••   1•1111 ••••   •• •• I l l . • •••••··.    I •• •   • • I • • •••·•   1•t ••   I I I I II I 111111111111 I I I l l . 11111. •   •••   ·••1 •••••   ••• • •11 •• ••     1   ••• ••••    •• •   • I I · • • •••••••••••••••••                  ••• ••••••·         •··•··········••·•·J
                                    Case 1:04-cr-00248-JGK Document 32 Filed 09/14/20 Page 15 of 15




                                         THE ROTARY FOUNDATION OF ROTARY INTERNATIONAL



                   )'\-:.                Gary M. Kiss
                                         is hereby named a



                                         PAUL HARRIS FELLOW
                                         in appreciation of tangible and significant assistance given for the
                                         furtherance of better understanding and friendly relations among
                                         peoples of the world.




L\'.i 12J ~© 1 I e) ~
                      The
fq) (ilJl'I\,;~:J CS\ ['.? \'\ fl
                            \'• /
                                         ~~
                                         Brenda Cressey
                                                                                        4~~
                                                                                       Barry Rassin
                                         Chair, The Rotary Foundation Trustees         President, Rotary International
    Foundation
